Name: Commission Regulation (EC) No 2427/95 of 16 October 1995 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 No L 249/ 12 I EN I Official Journal of the European Communities 17. 10. 95 COMMISSION REGULATION (EC) No 2427/95 of 16 October 1995 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables 1 . In Article 6, paragraph 1 is replaced by the following : ' 1 . In the case of :  peaches, apricots and pears falling within the CN code ex 2008, and  cherry juice falling within CN code ex 2009 80, the applicant may indicate the CN codes in section 16 of his application for an import licence , in particular the following CN codes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products produced from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 9 (2) thereof, Whereas Commission Regulation (EC) No 1921 /95 of 3 August 1995 laying down detailed rules for the applica ­ tion of the system of import licences for products produced from fruit and vegetables and repealing Regula ­ tions (EEC) No 2405/89 and (EEC) No 3518/86 (3) sets outs in its Annex the list of products subject to import licences and the amounts of the security ; whereas the presentation of that Annex may be ambiguous ; whereas, therefore, it should be amended so that the description, CN code and the amount of the security for each product subject to import licences are clear ; whereas certain CN codes in Article 6 of that Regulation should also be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, 2008 40 51 and 2008 40 59 or 2008 40 71 and 2008 40 79 or 2008 50 61 and 2008 50 69 or 2008 50 71 and 2008 50 79 or 2008 70 61 and 2008 70 69 and 2008 70 71 and 2008 70 79 and ex 2009 80 35 and ex 2009 80 38 or 2009 80 71 , ex 2009 80 86, 2009 80 89 and ex 2009 80 96. These codes indicated on the application shall appear on the import licence.' 2 . The Annex is replaced by the Annex hereto. Article 2 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1921 /95 is hereby amended as follows : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 233, 30 . 9. 1995, p. 69. P OJ No L 185, 4. 8 . 1995, p. 10 . 17. 10 . 95 EN Official Journal of the European Communities No L 249/13 ANNEX ANNEX List of products referred to in Articles 3 ( 1 ) and 5 ( 1 ) CN code Description Amount in ECU/ 1 00 kg net Taric code 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen :  Leguminous vegetables , shelled or unshelled : 0710 21 00   Peas (Pisum sativum) 0,70 0711 Vegetables , provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 071 1 90  Other vegetables ; mixtures of vegetables :   Vegetables :    Mushrooms : 071 1 90 40     Of the genus Agaricus 2,40 0711 90 60 Other 2,40 0806 Grapes, fresh or dried : 0806 20 - Dried   In immediate containers of a net capacity not exceeding 2 kg : 0806 20 1 2 Sultanas 2,40 0806 20 18 Other 2,40   Other : 0806 20 92 Sultanas 2,40 0806 20 98 Other 2,40 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 081110  Strawberries : Containing added sugar or other sweetening matter : 0811 10 11 With a sugar content exceeding 13 % by weight : Whole 0,70 10 Other 0,70 90 081110 19 Other : Whole 0,70 10     Other 0,70 90 0811 10 90 Other : Whole 2,40 10    Other 2.40 90 0811 20 - Raspberries, blackberries, mulberries, loganberries, black-, white- or redcur ­ rants and gooseberries : Containing added sugar or other sweetening matter : ex 0811 20 11    With a sugar content exceeding 13% by weight :     Raspberries : Whole 0,70 11 Other 0,70 19 No L 249/14 | EN [ Official Journal of the European Communities 17. 10 . 95 CN code Description Amount in ECU/ 1 00 kg net Taric code ex 0811 20 19    Other :     Raspberries : Whole 0,70 11      Other 0,70 19   Other : 0811 20 31    Raspberries : Whole 2,40 10     Other 2,40 90 0811 90  Other :   Containing added sugar or other sweetening matter :    With a sugar content exceeding 1 3 % by weight : ex 0811 90 19     Other      Sour cherries (Prunus cerasus) 2,40 21      Other cherries 2,40 29    Other ex 0811 90 39     Other : _____ Sour cherries (Prunus cerasus) 2,40 21      Other cherries 2,40 29   Other : 0811 90 75     Sour cherries {Prunus cerasus) 2,40 0811 90 80     Other cherries 2,40 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 10 00  Cherries :   Sour cherries (Prunus cerasus) 2,40 10   Other 2,40 90 0812 20 00  Strawberries 2,40 l 0812 90  Other : 0812 90 60 Raspberries 2,40 0813 Fruit, dried, other than that falling within CN codes 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 20 00  Prunes 1,50 0813 30 00  Apples 2,40 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : l 2001 90  Other : 2001 90 50   Mushrooms : I    Of the genus Agaricus 2,40 10    Other 2,40 90 17. 10 . 95 I EN Official Journal of the European Communities No L 249/15 CN code Description Amount in ECU/ 1 00 kg net Taric code 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 10  Tomatoes , whole or in pieces : 2002 10 10   Peeled 0,70 2002 10 90   Other 0,70 2002 90  Other :   With a dry matter content of less than 1 2 % by weight : 2002 90 1 1    In immediate packings of a net content exceeding 1 kg 0,70 2002 90 19    In immediate packings of a net content not exceeding 1 kg   With a dry matter content of not less than 12 % but not more than 30 % by weight 0,70 2002 90 31    In immediate packings of a net content exceeding 1 kg 2,20 2002 90 39    In immediate packings of a net content not exceeding 1 kg   With a dry matter content of more than 30 % by weight 2,20 2002 90 91    In immediate packings of a net content exceeding 1 kg 2,20 2002 90 99    In immediate packings of a net content not exceeding 1 kg 2,20 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10  Mushrooms :   Of the genus Agaricus 2003 10 20    Provisionally preserved 2,90 2003 10 30    Other 2,90 2003 10 80   Other 2,90 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : 2004 90  Other vegetables and mixtures of vegetables : 2004 90 50   Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 0,70 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 40 00  Peas (Pisum sativum)  Beans ( Vigna spp., Phaseolus spp.) : 0,70 ex 2005 59 00   Other    French beans (Phaseolus spp.) 0,70 10 2005 60 00  Asparagus 2,40 2007 Jams, fruit jellies , marmalades, fruit or nut purÃ ©e and fruit or nut pastes , being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 99   Other :    With a sugar content exceeding 30 % by weight : Other : 2007 99 33      Of strawberries 0,70 No L 249/ 16 pENl Official Journal of the European Communities 17. 10 . 95 CN code Description Amount in ECU/ 100 kg net Taric code 2007 99 35      Of raspberries    With a sugar content exceeding 13 % but not exceeding 30 % by weight : 0,70 ex 2007 99 58     Other :      Of strawberries and/or raspberries 0,70 ex 2007 99 98 Other :     Of strawberries and/or raspberries 0,70 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 40  Pears :   Not containing added spirit :    Containing added sugar, in immediate packings of net content exceeding 1 kg : 2008 40 51     With a sugar content exceeding 13 % by weight 0,70 2008 40 59     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 0,70 2008 40 71 _ _ _ _ With a sugar content exceeding 1 5 % by weight 0,70 2008 40 79 Other    Not containing added sugar, in immediate packings of a net content : 0,70 2008 40 91     Of 4,5 kg or more 0,70 2008 40 99     Of less than 4,5 kg 0,70 2008 50  Apricots :   Not containing added spirit : _ _ _ Containing added sugar in immediate packings of a net content exceeding 1 kg : 2008 50 61     With a sugar content exceeding 13 % by weight 0,70 2008 50 69     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 0,70 2008 50 71 _ _ _ _ With a sugar content exceeding 15 % by weight 0,70 2008 50 79     Other _ _ _ Not containing added sugar, in immediate packings of a net content : 0,70 2008 50 92     Of 5 kg or more 0,70 2008 50 94 _ _ _ _ Of less than 5 kg, but not less than 4,5 kg 0,70 2008 50 99     Of less than 4,5 kg 0,70 2008 60  Cherries :   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 2,40 17. 10 . 95 EN Official Journal of the European Communities No L 249/ 17 CN code Description Amount in ECU/ 100 kg net Taric code 2008 60 59 Other 2,40    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 60 61     Sour cherries (Prunus cerasus) 2,40 2008 60 69 Other 2,40    Not containing added sugar, in immediate packings of a net content : _ _ _ _ of 4,5 kg or more : 2008 60 71 _____ Sour cherries (Prunus cerasus) 2,40 2008 60 79 Other 2,40     Of less than 4,5 kg : 2008 60 91 _____ Sour cherries (Prunus cerasus) 2,40 2008 60 99 Other 2,40 2008 70  Peaches :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 70 61     With a sugar content exceeding 13 % by weight 0,70 2008 70 69 Other 0,70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 70 71     With a sugar content exceeding 15% by weight 0,70 2008 70 79 Other 0,70 2008 80  Strawberries :   Not containing added spirit : 2008 80 50 Containing added sugar, in immediate packings of a net content exceeding 1 kg : 0,70 2008 80 70  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 0,70    Not containing added sugar, in immediate packings of a net content : 2008 80 91 Of 4,5 kg or more 0,70 2008 80 99 Of less than 4,5 kg 0,70  Other, including mixtures other than those falling withing CN code 2008 19 : 2008 99 Other : _ _ _ N0t containing added spirit : _ Containing added sugar, in immediate packings of a net content exceeding 1 kg : ;x 2008 99 49 Other :       Raspberries 0,70 20     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : sx 2008 99 68 Other :       Raspberries 0,70 20 _ _ _ _ Not containing added sugar : ex 2008 99 99 Other :       Raspberries 0 »70 25 No L 249/ 18 I EN I Official Journal of the European Communities 17. 10. 95 CN code Description Amount in ECU/ 1 00 kg net Taric code 2009 Fruit juices (including grape must) and vegetable juices , unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Orange juice : 2009 1 1   Frozen :    Of a density exceeding 1 ,33 g/cm3 at 20 0 C : 2009 11 11     Of a value not exceeding ECU 30 per 100 kg net weight 1,40 2009 11 19     Other    Of a density not exceeding 1,33 g/cm3 at 20 °C : 1,40 2009 1 1 99     Other : 1,40 2009 19   Other :    Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 19 11 _    Of a value not exceeding ECU 30 per 100 kg net weight 1,40 2009 19 19     Other 1,40 2009 80  Juice of any other single fruit or vegetable :   Of a density exceeding 1,33 g/cm3 at 20 °C :    Other :     Of a value not exceeding ECU 30 per 100 kg net weight ex 2009 80 35      Of cherries     Other : 0,70 30 ex 2009 80 38 _____ Of cherries   Of a density not exceeding 1,33 g/cm3 at 20 °C :  -  Other :     Of a value exceeding ECU 30 per 10 kg net weight, containing added sugar 0,70 30 2009 80 71      Cherry juice     Other      With an added sugar content exceeding 30 % by weight : 0,70 ex 2009 80 86       Cherry juice      With an added sugar content not exceeding 30 % by weight : 0,70 2009 80 89       Cherry juice _____ ]sj0t containing added sugar 0,70 30 2009 80 96 ______ Cherry juice 0,70 '